Title: From John Adams to the President of the Congress, No. 11, 29 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     Paris, 29 February 1780.
     RC in John Thaxter’s hand PCC, No. 84, I, f. 295; docketed: “No. 11 J. Adams Esqr Feby. 29th. 1780 the Gazette mentioned, not inclosd. Read May 15th. requests the Constitutions of each State particularly Georgia & North Carolina.” LbC Adams Papers; notations: “Recd in congress Oct. 15. Triplicate.”; by Thaxter: “No. 11.” 
     Responding to a request from Edmé Jacques Genet, John Adams asked for copies of American constitutions. See Genet’s letter of 28 Feb. and Adams’ reply of 29. Feb (both above).
    